Per Curiam.
Motion for prohibition. It appears that a summons from the Wayne circuit court ivas issued against a nonresident of the state, and who was not found in the state-. A garnishee summons was thereupon taken out, directed to> Monroe county, and served there. Afterwards- notice of the proceedings was served upon the principal defendant in New York. Thus no service whatever was made in Wayne county, upon either principal defendant, or garnishee.
The Wayne circuit court acquired no jurisdiction of the case. To give jurisdiction for the purpose of supporting the garnishee proceedings, it is necessary that some sort of service as to the principal defendant, should be made within the county, either upon the person, or upon property or credits. Merely taking out a summons, which is never served, is not enough. The statute which authorizes the service of notice out of the state, presupposes that *101some sort of service has been made in the county, giving the court jurisdiction; and the notice is required for the purpose of fairness, and to preclude secret and collusive proceedings.
Writ granted.
Oeristiancy, Cu. J., did not sit in this case.